Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory Action
Applicant’s arguments filed 15 Mar. 2021 have been fully considered, but they were not persuasive.
Applicant did not amend any claims.
Applicant argues that Kragness does not teach that his composition can be applied to at least one of the first major surface or the side surface of a body.
However, while there is a non-woven veil on the substrate of Kragness to which the coating is applied, nothing in the claims requires that the coating be applied directly to the substrate.
Applicant argues that Kragness teaches a laundry list of binders, and Kragness fails to teach specifically the use of styrene acrylic copolymer or polyvinyl acetate as a binder.
Given that the binders disclosed by Kragness includes styrene acrylic copolymer and polyvinyl acetate identical to that presently claimed, it would have been obvious to one of ordinary skill in the art to choose any binders in Kragness including the claimed styrene acrylic copolymer or polyvinyl acetate absent some evidence to the contrary.  One of ordinary skill in the art would consider all the binders disclosed by Kragness to be equivalent and interchangeable and equally suitable absent a showing of criticality by applicant of the claimed styrene acrylic copolymer or polyvinyl acetate. In MPEP 2141, III, one of the rationales set forth Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) See also In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (affirming obviousness rejection of claims in light of prior art teaching that “hydrated zeolites will work” in detergent formulations, even though “the inventors selected the zeolites of the claims from among ‘thousands’ of compounds”). 
Applicant argues that Bohling teaches a pH of 6.8 during the polymerization process of phosphorus acid and vinyl acetate.
However, Bohling teaches the pH should be in a range of 4.5 to 8.0 “to minimize the hydrolysis of the vinyl acetate monomer or of the polymer” (paragraph 0016).
Applicant argues that Girgis teaches the use of a glycol-based ester as an emulsifying agent, not a humectant.
However, It is noted that “obviousness under 103 is not negated because the motivation to arrive at the claimed invention as disclosed by the prior art does not agree with appellant’s motivation”, In re Dillon, 16 USPQ2d 1897 (Fed. Cir. 1990), In re Tomlinson, 150 USPQ 623 (CCPA 1966).  As disclosed by SoapGoods, polyoxyethylene sorbitan monooleate also functions as a humectant.  Further, while Kragness may not explicitly disclose the use of emulsifier or 
Applicant argues that Girgis teaches a laundry list of emulsifiers, and Girgis fails to teach specifically the use of an ester as an emulsifier.
Given that the emulsifiers disclosed by Girgis includes an ester identical to that presently claimed, it would have been obvious to one of ordinary skill in the art to choose any emulsifier in Girgis including the claimed ester absent some evidence to the contrary.  One of ordinary skill in the art would consider all the emulsifiers disclosed by Girgis to be equivalent and interchangeable and equally suitable absent a showing of criticality by applicant of the claimed ester.  In MPEP 2141, III, one of the rationales set forth as to “why” the claimed invention would be obvious is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  Therefore, given that Girgis discloses a finite number of emulsifiers and given that the reference discloses all the emulsifiers being equally applicable, there would be a reasonable expectation of success when using the styrene acrylic copolymer or polyvinyl acetate as set forth by the examiner.  It is further noted the fact that “..the [prior art] patent discloses a multitude of effective combinations does not render any particular formulation less obvious.….”; See, e.g., Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) See also In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985)
Applicant argues that their data demonstrates surprising and unexpected results showing that the claimed coating compositions comprising such humectant and binder exhibit enhanced viscosity stabilization, no blistering or cracking, and that these coatings are hard coatings – when compared to propylene glycol or ether-containing humectants.
However, the data is not persuasive given that it is not commensurate in scope with the scope of the present claims.  Specifically, the data utilizes one binder at amounts of 8.0-11.5 wt.%, one blend of an ester-based humectant and a glycol-based humectant in an aqueous solution at 1-3 wt.%, one viscosity modifier/thickener in one amount, one pigment in one amount, whereas the present claims broadly recite any binder with a pH at least 7.0 and a Tg of at least 20⁰C in any amount, any ester humectant in any amount, any viscosity modifier in any amount, and any pigment in any amount that is at least 5 times the amount of the binder.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787